DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species A in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 68-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Specification
In view of the response filed on 4/30/2021 amending the abstract to clarify the language the objections against the specification in the office action of 12/30/2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54 and 58-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0288609 to Tehrani et al. (Tehrani) (previously cited) in view of US 2005/0165334 to Lurie  (Lurie).
**Claim 58 is shown first since it is the independent claim from which all other claims depend.  
In reference to at least claim 58
Tehrani teaches a therapeutic diaphragm stimulation device and method which discloses a method for treating a subject, the method comprising: providing positive pressure ventilation to the subject via an external respiratory support device (e.g. mechanical ventilator, Fig. 25, paragraphs [0075], [0242], [0269]); stimulating a nerve via an electrical signal transmitted from at least one electrode (e.g. stimulation of phrenic nerve, Fig. 1, paragraphs [0128]-[0131 ]), thereby generating negative pressure in a thoracic cavity of the subject (e.g. negative pressure, paragraphs [0036], [0044], [0159], [0256], [0276]), determining a condition of the subject (e.g. diagnose, manage and treat various conditions, [0019], [0241], [0244]); and based on the condition of the subject adjusting  a frequency, an amplitude, a pulse width, a duration of stimulation or a combination thereof, of the electrical signal (e.g. stimulation adjusted to elicit stimulation, stimulation adjusted to meet the respiratory demand/need of a specific patient, [0215]-[0216], [0242], [0288], [0293]). Tehrani discloses that the method can be used to treat a number of disease or disorder and conditions related to, have co-morbidities with, affect, be affected by respiratory or lung health status including hypertension, heart disease and heart failure (e.g. para. [0019], [0124], [0263]) but does not explicitly teach the condition including measuring a parameter of a brain of the subject. 
Lurie, in the analogous art of positive pressure systems, teaches positive pressure systems and method for increasing blood pressure and circulation which discloses a valve system for artificially inspiring a patient that can include a ventilator (e.g. 360, Fig. 6, para. [0049], [0066]) and a phrenic nerve stimulator (e.g. 380, Fig. 6, [0049], [0066]). Lurie discloses the use of sensors including sensors that measure intracranial pressure (e.g. intracranial pressure, para. [0056]-[0057], [0063]-[0064]) to adjust the artificial inspiration provided to the patient (e.g. intracranial pressure, para. [0056]-[0057], [0063]-[0064]). Lurie discloses that the method can be used to treat those suffering from numerous conditions including heart conditions that increase intracranial pressures such as atrial fibrillation and heart failure (e.g. para. [0013], [0023], [0043]) and that high intracranial pressures reduces vital organ perfusion (e.g. para. [0004]) and that the monitoring of the intracranial pressure can be used to determine whether the intracranial pressure is decreasing with provided treatment resulting in increased cerebrospinal fluid movement improving the patient’s brain function (e.g. para. [0077]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tehrani to include a sensor for measuring a parameter of a brain of the subject including an intracranial pressure and using the feedback from the sensor to adjust therapy provided to the patient as taught by Lurie in order to yield the predictable result of providing a measure of fluid pressure within the brain to ensure therapy is being provided that increases cerebrospinal fluid movement improving the patient’s brain function and maintaining vital organ perfusion and oxygenation. 
In reference to at least claim 54
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein the external respiratory support device includes mechanical ventilation, non-invasive ventilation, continuous positive airway pressure (CPAP), nasal cannula oxygenation, bilevel positive airway pressure (BiPAP), or extracorporeal membrane oxygenation (ECMO) (e.g. mechanical ventilator, Fig. 25, paragraphs [0075], [0242], [0269]).
In reference to at least claim 59
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses based on the condition of the subject, adjusting the positive pressure ventilation (e.g. stimulation adjusted to elicit stimulation, stimulation adjusted to meet the respiratory demand/need of a specific patient, [0215]-[0216], [0242], [0288], [0293]).
In reference to at least claim 60
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein determining the condition of the subject further comprises measuring a heart blood flow, measuring a peripheral blood flow, measuring a blood pressure, measuring a blood gas concentration, measuring a blood concentration of an inflammatory agent, imaging, determining a pressure, determining an airflow, determining a tidal volume or combinations thereof (e.g. sensors to measure cardiac and respiratory measurements,  [0019], [0241], [0244]).
In reference to at least claim 61
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein the nerve is a phrenic nerve (e.g. ‘609, stimulation of phrenic nerve, Fig. 1, paragraphs [0128]-[0131]).
In reference to at least claim 62
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein the nerve is stimulated 1 out of every x breaths of the subject, where x is 1 to 10,000 (e.g. ‘609, stimulation provided for a predetermine number of breaths, para. [0049], [0186], [0264]).
In reference to at least claim 63
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses determining the start of a respiratory event, the end of a respiratory event, or both (e.g. ‘609, inspiration period, non-inspiration period, phases of respiration cycle, para. [0027], [0142], [0146], [0161], [0182]).
In reference to at least claim 64
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses sending a signal to the at least one electrode via a remote controller, the signal inducing the at least one electrode to stimulate the nerve via the electrical signal (e.g. electrodes powered by an external control unit, para. [0134],[0136], [0245], external device stimulating through temporary lead, para. [0238], external sensing and/or control, para. [0022], [0240]).
In reference to at least claim 65
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein determining a condition of the subject further comprises measuring a heart blood flow, measuring a peripheral blood flow, measuring a blood pressure, measuring a blood gas concentration, measuring a blood concentration of an inflammatory agent, imaging, determining a pressure, determining an airflow, determining a tidal volume or combinations thereof (e.g. sensors to measure cardiac and respiratory measurements, para. [0019], [0241], [0244]).
In reference to at least claim 66
Tehrani modified by Lurie teaches a method according to claim 58. Tehrani further discloses wherein the nerve is a phrenic nerve (e.g. ‘609, stimulation of phrenic nerve, Fig. 1, paragraphs [0128]-[0131 ]) and based on the condition of the subject, adjusting the positive pressure ventilation (e.g. stimulation adjusted to elicit stimulation, stimulation adjusted to meet the respiratory demand/need of a specific patient, [0215]-[0216], [0242], [0288], [0293]).
In reference to at least claim 67
Tehrani modified by Lurie teaches a method according to claim 58. Lurie further discloses wherein measuring the parameter of the brain includes measuring an intracranial pressure and/or measuring brain oxygenation (e.g. intracranial pressure, para. [0056]-[0057], [0063]-[0064]).

Claims 49-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0288609 to Tehrani et al. (Tehrani) in view of US 2005/0165334 to Lurie  (Lurie) as applied to claim 58 further in view of US 2013/0085550 to Polefko et al. (Polefko) (previously cited).  
In reference to at least claim 49
Tehrani modified by Lurie teaches a device according to claim 58. Tehrani further discloses the method further comprising activation of a remote controller to stop stimulation of the nerve by the at least one electrode (e.g. electrodes powered by an external control unit, para. [0134],[0136], [0245], external device stimulating through temporary lead, para. [0238], external sensing and/or control, para. [0022], [0240]) but does not explicitly teach the remote controller being hand-held.  
Polefko teaches a medial implant range extension bridge apparatus and method which discloses that conventional neurostimulation controllers include hand-held gaming system controllers, smartphones or PDAs (e.g. para. [0003], [0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Tehrani modified by Lurie to include the external control device being hand-held such as a hand-held gaming system controller, smartphone or PDA as such devices are conventionally used in the art to control neurostimulation devices as taught by Polefko and would have yielded the predictable result of a well-known alternative technique for externally controlling the stimulation that is provided to the patient.  
In reference to at least claims 50 and 52
Tehrani modified by Lurie teaches a device according to claim 58. Tehrani further discloses the method further comprising activation of a remote controller to initiate stimulation of the nerve by the at least one electrode (e.g. electrodes powered by an external control unit, para. [0134],[0136], [0245], external device stimulating through temporary lead, para. [0238], external sensing and/or control, para. [0022], [0240]) but does not explicitly teach the remote controller being hand-held or the remote controller comprises a hand switch, a voice-activated switch, a touch-activated switch, a pressure-activated switch, a wireless remote, or a combination thereof.
Polefko teaches a medial implant range extension bridge apparatus and method which discloses that conventional neurostimulation controllers include hand-held gaming system controllers, smartphones or PDAs (e.g. para. [0003], [0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Tehrani modified by Lurie to include the external control device being hand-held such as a hand-held gaming system controller, smartphone or PDA with a touch-activated switch for controlling the stimulation as such devices are conventionally used in the art to control neurostimulation devices as taught by Polefko and would have yielded the predictable result of a well-known alternative technique for externally controlling the stimulation that is provided to the patient.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 58 have been considered but are moot because the rejection has been updated to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments regarding measuring a parameter of a brain. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0211417 to Lurie which teaches a ventilator and method for treating head trauma which discloses sensing brain signals. US 2010/0319691 to Lurie et al. which teaches vacuum and positive pressure ventilation systems and methods for intrathoracic pressure regulation which discloses sensing brain O2 signals
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792